DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 5/19/2020; 10/09/2020 and 8/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a controller is configured to…” and “the context-aware engine is configured to …” in claims 9, 10, 13, 14.  Claims 11-12 and 15 are also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they are dependent claims of claim 9.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function and equivalents thereof according to Figures 4-8; paragraphs [0083]-[0084]; [0088]; [0149]-[0156]; [0217]-[0218] and [0236]-[0237].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayanan et al. (US 2017/0149640), hereinafter Narayanan.

As for claim 1, Narayanan teaches a control method, comprising: 
sending, by a controller, a created context-aware model to a context-aware engine (Fig. 1, step 100, paragraphs [0044]-[0045] describe a network controller constructs a message includes a statistic profile (i.e. context-aware model) and transmits the message to a network device (i.e. context-aware engine)), wherein the context-aware model is used to define a preset control performed when target data meets a trigger condition and to instruct the context-aware engine to send indication 
receiving, by the controller, the indication information (paragraph [0054] describes the network device determines if the size of a certain number of network behaviors are higher than zero, if they are higher than zero then the network device constructs a statistics message and send it to the network controller); and 
performing, by the controller, the preset control based on the indication information (paragraph [0073] describes all the elephant-flow alerts from different data-path network devices can be correlate and appropriate action can be taken if needed).

As for claim 2, Narayanan teaches, wherein before the sending, by the controller of the created context-aware model to the context-aware engine, the method further comprises: determining, by the controller, characteristic information used to implement a context-aware function (paragraphs [0064]-[0066] describe the construction of the statistic profile message which includes attributes for collecting statistics data); and setting the characteristic information in the context-aware model, to create the context-

As for claim 5, Narayanan teaches a control method, comprising: 
receiving, by a context-aware engine, a context-aware model sent by a controller (Fig. 2; step 206; paragraph [0046] describes the statistics profile message is transmitted to the network device, the message causes the network device to store the statistics profile in response to receiving the install profile command), wherein the context-aware model is used to instruct the context-aware engine to send indication information to the controller when the context-aware engine determines that target data meets a trigger condition (paragraphs [0045]-[0046] describe the statistic profile includes a type of data to be collected associated with a behavior of a flow at the network device and a set of criteria which includes threshold that causes the network device to transmit a statistic message upon detection that at least one criteria is satisfied; paragraph [0073] describes action taken by the controller when the statistic message includes information includes alerts associated with behavior of network traffic flows), and the indication information is used to indicate that the target data meets the trigger condition (paragraph [0054] describes the network device determines if the size of a certain number of network behaviors are higher than zero, if they are higher than zero then the network device constructs a statistics message and send it to the network controller); 
collecting, by the context-aware engine, the target data based on the context-aware model (Fig. 3; step 308; paragraph [0048] describes the statistics profile 
generating, by the context-aware engine, the indication information when the context-aware engine determines that the target data meets the trigger condition (Fig. 1, circle number 4; paragraph [0053] describes the network device determines that at least one criterion from a set of criteria includes in a statistic profile is satisfied by a flow, the network device adds a table identifier to a list of flows); and 
sending, by the context-aware engine, the indication information to the controller (paragraph [0054] describes the network device constructs a statistics message and sends it to the network controller).

As for claim 6, Narayanan teaches wherein a northbound sensor control interface is disposed in the context-aware engine (paragraphs [0033] and [0037]-[0038] describe north bound applications collect statistics associated with the behavior of flows processed at the data plane which includes the network device is configured to relay statistics associated with the behavior of flows in response to a receipt of a statistics profile), and the receiving, by the context-aware engine of the context-aware model sent by the controller comprises: 
receiving, by the context-aware engine by using the northbound sensor control interface, the context-aware model sent by the controller (paragraphs [0033] and [0038] 

As for claim 9, Nayarayan teaches a context-aware system, comprising a controller and a context-aware engine (paragraph [0037] describes an SDN network including a controller and a network device), wherein the controller is configured to: 
send a created context-aware model to the context-aware engine (Fig. 1, step 100, paragraphs [0044]-[0045] describe a network controller constructs a message includes a statistic profile (i.e. context-aware model) and transmits the message to a network device (i.e. context-aware engine)), wherein the context-aware model is usable to define a preset control performed when target data meets a trigger condition and to instruct the context-aware engine to send indication information to the controller when the context-aware engine determines that the target data meets the trigger condition (paragraphs [0045]-[0046] describe the statistic profile includes a type of data to be collected associated with a behavior of a flow at the network device and a set of criteria which includes threshold that causes the network device to transmit a statistic message upon detection that at least one criteria is satisfied; paragraph [0073] describes action taken by the controller when the statistic message includes information includes alerts associated with behavior of network traffic flows), the preset control is usable to implement a context-aware function (paragraph [0073] describes action taken by the controller when the statistic message includes information includes alerts associated with behavior of network traffic flows); 

perform the preset control based on the indication information (paragraph [0073] describes all the elephant-flow alerts from different data-path network devices can be correlate and appropriate action can be taken if needed), and 
the context-aware engine is configured to: 
receive the context-aware model and obtain the target data based on the context-aware model (Fig. 2; step 206; paragraph [0046] describes the statistics profile message is transmitted to the network device, the message causes the network device to store the statistics profile in response to receiving the install profile command); 
determine, based on the context-aware model, whether the target data meets the trigger condition (paragraph [0054] describes the network device determines if the size of a certain number of network behaviors are higher than zero, if they are higher than zero then the network device constructs a statistics message and send it to the network controller); and 
send the indication information to the controller when the target data meets the trigger condition (paragraph [0054] describes the network device constructs a statistics message and sends it to the network controller).

As for claim 10, Narayanan teaches wherein the controller is further configured to: 

set the characteristic information in the context-aware model, to create the context-aware model (paragraphs [0045] and [0048] describe the controller constructs a message including the statistics profile).  

As for claim 15, Narayanan teaches wherein a northbound sensor control interface is disposed in the context-aware engine (paragraphs [0033] and [0037]-[0038] describe north bound applications collect statistics associated with the behavior of flows processed at the data plane which includes the network device is configured to relay statistics associated with the behavior of flows in response to a receipt of a statistics profile), and the context-aware engine is configured to: 
receive the context-aware model sent by the controller using the northbound sensor control interface  (paragraphs [0033] and [0038] describe the data plane includes network device with northbound applications which are configured to receive statistics profile message from the controller).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 3-4, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan (US 2017/0149640) in view of  Larson (US 2016/0043927).

As for claim 3, Nayaranan teaches wherein the characteristic information comprises one or more of network entity type definition information (paragraph [0047] describes the statistics profile includes a type of data to be collected associated with a behavior of a flow at the network device), network entity function definition information (paragraph [0068] describes types of flows (i.e. bursty flow, elephant flow) are identified in the message structure), data attribute definition information (paragraph [0047] describes the statistics profile includes a set of criteria), or data threshold information (paragraph [0045] describes the set of criteria includes threshold). (Cohen: paragraph [0048] describes risk level).  
Narayanan fails to teach wherein characteristic information comprises interface information.
However, it is well known in the art, to include interface information of a data plane device, as evidenced by Larson.

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Larson for forwarding interface configuration information to a data plane. The teachings of Larson, when implemented in the Narayanan system, will allow one of ordinary skill in the art to communicate with a controller. One of ordinary skill in the art would be motivated to utilize the teachings of Larson in the Narayanan system in order to provides a command including interface information from a controller to a specific data-plane associated with the interface information.

As for claim 4, Narayanan teaches wherein the network entity type definition information is used to define a type of a target 41device from which the context-aware engine collects the target data (paragraphs [0070] and [0073] describe the statistic profile includes information to identify behavior of flows at a set of nodes), the network entity function definition information is used to define a function of the target device from which the context-aware engine collects the target data (paragraph [0047] describes the statistics profile includes a type of data to be collected associated with a behavior of a flow at the network device), the data attribute definition information is used to define a data type of the target data collected by the context-aware engine (paragraph [0047] describes the statistics profile includes a set of criteria and a list of match for identifying flows for which the profile applies), and the data threshold information is used to define 
wherein a context-aware engine belongs to a data-plane (paragraph [0027] describes the network device belongs to the data plane).
Narayanan fails to teach an interface definition information is used to define an interface through which a data-plane collects target data.
However, it is well known in the art, to provide interface information to a data-plane, as evidenced by Larson.
Larson discloses an interface definition information is used to define an interface through which a data-plane collects target data (paragraph [0049] describes the controller provides meta-data which contains interface information for a data-plane).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Larson for forwarding interface configuration information to a data plane. The teachings of Larson, when implemented in the Narayanan system, will allow one of ordinary skill in the art to communicate with a controller. One of ordinary skill in the art would be motivated to utilize the teachings of Larson in the Narayanan system in order to provides a command including interface information from a controller to a specific data-plane associated with the interface information.

As for claim 11, Nayaranan teaches wherein the characteristic information comprises one or more of network entity type definition information (paragraph [0047] describes the statistics profile includes a type of data to be collected associated with a 
Narayanan fails to teach wherein characteristic information comprises interface information.
However, it is well known in the art, to include interface information of a data plane device, as evidenced by Larson.
Larson discloses wherein characteristic information comprises interface information (paragraphs [0049] and [0054] describe active configuration information includes interfaces associated with a data-plane are forwarded to the data-plane).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Larson for forwarding interface configuration information to a data plane. The teachings of Larson, when implemented in the Narayanan system, will allow one of ordinary skill in the art to communicate with a controller. One of ordinary skill in the art would be motivated to utilize the teachings of Larson in the Narayanan system in order to provides a command including interface information from a controller to a specific data-plane associated with the interface information


wherein a context-aware engine belongs to a data-plane (paragraph [0027] describes the network device belongs to the data plane).
Narayanan fails to teach an interface definition information is used to define an interface through which a data-plane collects target data.
However, it is well known in the art, to provide interface information to a data-plane, as evidenced by Larson.
Larson discloses an interface definition information is used to define an interface through which a data-plane collects target data (paragraph [0049] describes the controller provides meta-data which contains interface information for a data-plane).


As for claim 14, Narayanan teaches wherein the collecting, by the context-aware engine of the target data based on the context-aware model comprises (paragraph [0050] describes following the installation of a statistic profile, the network device determines that at least one criterion from a set of criteria included in a statistics profile is satisfied by a flow, the network device transmits to the network controller a statistics message): 
based on a determination that the characteristic information comprises the network entity type definition information, determining, by the context-aware engine based on the network entity type definition information, a target device configured to obtain the target data (paragraphs [0070] and [0073] describe the statistic profile includes information to identify behavior of flows at a set of nodes), wherein a device type of the target device is consistent with a type defined by the network entity type definition information (paragraph [0070] describes the statistics message is transmitted 
based on a determination that the characteristic information comprises the network entity function definition information, determining, by the context-aware engine based on the network entity function definition information, a function of the target device configured to obtain the target data (paragraph [0047] describes the statistics profile includes a type of data to be collected associated with a behavior of a flow at the network device. Note: the behavior of a flow at the network device is construed as a function), wherein the function of the target device is consistent with a function defined by the network entity function definition information (paragraphs [0053] and [0066] describe flows that exceed a limit and data fields include in the statistics profile message to identify the flows);
based on a determination that the characteristic information comprises the data attribute definition information, collecting, by the context-aware engine, the target data from the target device based on the data attribute definition information (paragraph [0047] describes the statistics profile includes a set of criteria), wherein a data type of the collected target data is consistent with a data type defined by the data attribute definition information (paragraph [0051] describes the network device maintains data representative of the behavior of each flow at the network device, the data is monitored to determine whether a criterion from a statistics profile is satisfied); 
based on a determination that the characteristic information comprises the data threshold information, collecting, by the context-aware engine, the target data based on the data threshold information, so that a data range of the target data collected by the 
wherein a context-aware engine belongs to a data-plane (paragraph [0027] describes the network device belongs to the data plane).
Narayanan fails to teach based on a determination that a characteristic information comprises an interface definition information, collecting, by a data plane, a target data based on an interface defined by the interface definition information.
However, it is well known in the art, to provide interface configuration information to a data plane, as evidenced by Larson.
Larson discloses based on a determination that a characteristic information comprises an interface definition information, collecting, by a data plane, a target data based on an interface defined by the interface definition information (paragraph [0039]-[0040] describe the data-plane functions including processing and forwarding packets using the latest configuration information provided by the controller; paragraph [0049] describes the controller provides meta-data which contains interface information for a data-plane).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Larson for forwarding interface configuration information to a data plane. The teachings of Larson, when implemented in the Narayanan system, will allow one of ordinary skill in the art to communicate with a controller. One of ordinary skill in the art would be motivated to .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanan (US 2017/0149640) in view of Tan et al. (US 9,769,089 B2), hereinafter Tan.

As for claim 7, Narayanan teaches 42obtaining characteristic information from the context-aware model (paragraph [0038] describes the statistics profile message is transmitted to the network device, the statistics profile includes a type of data to be collected associated with a behavior of a flow at the network device and a set of criteria), wherein the characteristic information comprises one or more of network entity type definition information (paragraph [0047] describes the statistics profile includes a type of data to be collected associated with a behavior of a flow at the network device), network entity function definition information (paragraph [0068] describes types of flows (i.e. bursty flow, elephant flow) are identified in the message structure), data attribute definition information (paragraph [0047] describes the statistics profile includes a set of criteria), interface definition information (paragraph [0043] describes the controller requests the collection of statistics regarding the behavior of flows within the data plane via application running north bound of the controller), or data threshold information (paragraph [0045] describes the set of criteria includes threshold);
wherein a context aware model is a data packet (paragraph [0038] describes a message includes a statistics profile).

However, it is well known in the art, to extract characteristics information from a data packet, as evidenced by Tan.
Tan discloses parsing, by a data plane entity, a data packet (col. 5, lines 32-35 describe a gateway forwarding plane device extracts characteristics information from a data packet).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Tan for extracting characteristics from data packets. The teachings of Tan, when implemented in the Narayanan system, will allow one of ordinary skill in the art to obtain information includes in data packets. One of ordinary skill in the art would be motivated to utilize the teachings of Tan in the Narayanan system in order to acquire the context information corresponding to the data packet’s characteristic information.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanan (US 2017/0149640) in view of Tan (US 9,769,089 B2) further in view of Larson (2016/0043927).

As for claim 8, the combined system of Narayanan and Tan teaches wherein the collecting, by the context-aware engine of the target data based on the context-aware model comprises (Narayanan: paragraph [0050] describes following the installation of a statistic profile, the network device determines that at least one criterion from a set of 
based on a determination that the characteristic information comprises the network entity type definition information, determining, by the context-aware engine based on the network entity type definition information, a target device configured to obtain the target data (Narayanan: paragraphs [0070] and [0073] describe the statistic profile includes information to identify behavior of flows at a set of nodes), wherein a device type of the target device is consistent with a type defined by the network entity type definition information (Narayanan: paragraph [0070] describes the statistics message is transmitted upon determination that at least one criterion of the statistics profile is satisfied by one or more flows at the network device); 
based on a determination that the characteristic information comprises the network entity function definition information, determining, by the context-aware engine based on the network entity function definition information, a function of the target device configured to obtain the target data (Narayanan: paragraph [0047] describes the statistics profile includes a type of data to be collected associated with a behavior of a flow at the network device. Note: the behavior of a flow at the network device is construed as a function), wherein the function of the target device is consistent with a function defined by the network entity function definition information (Narayanan: paragraphs [0053] and [0066] describe flows that exceed a limit and data fields include in the statistics profile message to identify the flows);
based on a determination that the characteristic information comprises the data attribute definition information, collecting, by the context-aware engine, the target data 
based on a determination that the characteristic information comprises the data threshold information, collecting, by the context-aware engine, the target data based on the data threshold information, so that a data range of the target data collected by the context-aware engine is consistent with a data range defined by the data threshold 43information (Narayanan: paragraph [0045] describes the set of criteria includes threshold i.e. limit; paragraph [0054] describes the network device determines the size of a variety of flow counts against the limit);
wherein a context-aware engine belongs to a data-plane (Narayanan: paragraph [0027] describes the network device belongs to the data plane).
The combined system of Narayanan and Tan fails to teach based on a determination that a characteristic information comprises an interface definition information, collecting, by a data plane, a target data based on an interface defined by the interface definition information.
However, it is well known in the art, to provide interface configuration information to a data plane, as evidenced by Larson.
).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Larson for forwarding interface configuration information to a data plane. The teachings of Larson, when implemented in the Narayanan and Tan system, will allow one of ordinary skill in the art to communicate with a controller. One of ordinary skill in the art would be motivated to utilize the teachings of Larson in the Narayanan and Tan system in order to provides a command including interface information from a controller to a specific data-plane associated with the interface information.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanan (US 2017/0149640) in view of Larson (2016/0043927) further in view of Tan (US 9,769,089 B2).

As for claim 13, the combined system of Narayanan and Larson teaches the context-aware engine is configured to: 

wherein a context aware model is a data packet (Narayanan: paragraph [0038] describes a message includes a statistics profile).
The combined system of Narayanan and Larson fails to teach parse a data packet.
However, it is well known in the art, to extract characteristics information from a data packet, as evidenced by Tan.
Tan discloses parse a data packet (col. 5, lines 32-35 describe a gateway forwarding plane device extracts characteristics information from a data packet).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Tan for extracting characteristics from data packets. The teachings of Tan, when implemented in the Narayanan and Larson system, will allow one of ordinary skill in the art to obtain information includes in data packets. One of ordinary skill in the art would be motivated to utilize the teachings of Tan in the Narayanan and Larson system in order to acquire the context information corresponding to the data packet’s characteristic information.

Conclusions


Tatlicioglu et al. (US 2018/0006833) teach method for controller initiated simultaneous discovery of the control tree and data network topology in a software defined network
Chesla et al. (US 2017/0063930) teach generation of cyber-attacks investigation policies
Cohen et al. (US 2018/0234435) teach proactive predication and mitigation of cyber-threats 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459